     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 1 of 9 Page ID #:1



 1      Roberto Robledo (SBN 260041)
        LAW OFFICES OF ROBERTO ROBLEDO
 2      9845 Erma Road, Suite 300
        San Diego, California 92131
 3      (619) 500-6683
        (619) 810-2980 fax
 4      roberto@robertorobledo.com
 5      Attorneys for Plaintiff Malcolm Campbell
 6

 7

 8                             U NIT ED S TATES D ISTRICT C OURT
                              C ENTRAL D ISTRICT OF C ALIFORNIA
 9
10
         Malcolm Campbell, an individual,         Case No.
11
               Plaintiff,
12                                                Complaint for Damages
                      v.
13
         Direct Recovery Services, LLC, a         Jury Trial Demanded
14       limited liability company,
15             Defendant.
16

17
                                            Introduction
18
              1.      Malcolm Campbell (“Plaintiff”), brings this action for damages,
19
        injunctive relief, and any other available legal or equitable remedies, resulting from
20
        the illegal actions of Direct Recovery Services, LLC (“Defendant”), and their
21
        agents with regard to attempts by Defendants, debt collectors, to unlawfully and
22
        abusively collect a debt, causing Plaintiff damages.
23
              2.      For purposes of this Complaint, unless otherwise indicated,
24
        “Defendant” includes all agents, employees, officers, members, directors, heirs,
25
        successors, assigns, principals, trustees, sureties, subrogees, representatives and
26
        insurers of Defendant(s) named in this caption.
27

28



        Complaint—1
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 2 of 9 Page ID #:2



 1                                      Jurisdiction and Venue
 2            3.       Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant
 3      to 15 U.S.C. § 1692k(d), and pursuant to 28 U.S.C § 1367 for pendent state law
 4      claims.
 5            4.       This action arises out of Defendants’ violations of the following: the
 6      Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and the
 7      Rosenthal Fair Debt Collection Practices Act, California Civil Code §§ 1788-
 8      1788.32 (“RFDCPA”).
 9            5.       Venue is proper in this District pursuant to 28 U.S.C § 1391(b), in that
10      the Defendants transact business in this District and the acts giving rise to this
11      action occurred in this District.
12

13                                                Parties
14            6.       Plaintiff is a natural person who resides in the County of Los Angeles,
15      State of California and is a third party to a debt as that terms is addressed in 15
16      U.S.C § 1692c(b).
17            7.       Plaintiff has suffered a concrete injury in fact that is traceable to
18      Defendant’s conduct and that is likely to be redressed by a favorable decision in
19      this matter.
20            8.       Defendant is a collection agency and a Minnesota company operating
21      from an address of 629 7th Avenue, Suite 1, Two Harbors, Minnesota 55616, and
22      is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).
23            9.       Plaintiff is informed and believes, and thereon alleges, that
24      Defendants are not attorneys or counselors at law and are persons who, in the
25      ordinary course of business, regularly, on behalf of themselves or others, engages
26      in debt collection as that term is defined by Cal. Civ. Code § 1788.2(b), and are
27      “debt collectors” as that term is defined by Cal. Civ. Code § 1788.2(c).
28



        Complaint—2
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 3 of 9 Page ID #:3



 1                                       Factual Allegations
 2            10.     Plaintiff is informed and believes, and thereon alleges, sometime prior
 3      to May 9, 2018, Plaintiff’s cousin Emma Wright incurred a financial obligation to
 4      an unknown third party that were money, property, or their equivalent, which is
 5      due or owing, or alleged to be due or owing, from a natural person to another
 6      person and were therefore “debt(s)” as that term is defined by Cal. Civ. Code §
 7      1788.2(d) and a “consumer debt” as that term is defined by Cal. Civ. Code §
 8      1788.2(f).
 9            11.     Plaintiff is informed and believes, and thereon alleges Ms. Wright is a
10      natural person from whom a debt collector sought to collect a consumer debt which
11      was due and owing or alleged to be due and owing from Ms. Wright and that Ms.
12      Wright is a “debtor” as the term is defined by Cal. Civ. Code § 1788.2(h).
13            12.     Plaintiff is informed and believes, and thereon alleges, Ms. Wright is
14      obligated or allegedly obligated to pay a debt and is a “consumer” as that term is
15      defined by 15 U.S.C § 1692a(3).
16            13.     Plaintiff is informed and believes, and thereon alleges, these financial
17      obligations were primarily for personal, family or household purposes, more
18      specifically, personal expenses and are therefore “debt(s)” as that term is defined
19      by 15 U.S.C § 1692a(5).
20            14.     Sometime after incurring the debt and prior to May 9, 2018, Ms.
21      Wright fell behind on the payment(s) owed on the debt.
22            15.     Plaintiff is informed and believes, and thereon alleges, that subsequent
23      to falling behind on payments on the alleged debt, the alleged debt was assigned,
24      placed, or otherwise transferred to Defendant for collection.
25            16.     Defendant or the creditor on whose behalf Defendant was collecting
26      either had or had access to Ms. Wright’s contact information including her
27      telephone number and address.
28



        Complaint—3
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 4 of 9 Page ID #:4



 1            17.     Despite Defendant’s possession or access to Ms. Wright’s contact
 2      information, Defendant contacted Plaintiff and communicated with Plaintiff at
 3      least two times via telephone.
 4            18.     Plaintiff’s telephone has an outgoing message that automatically plays
 5      for callers before they can leave a voicemail.
 6            19.     Plaintiff made the recording using his own voice and he identifies
 7      himself in the outgoing message.
 8            20.     Defendant ignored Plaintiff’s outgoing message and left Plaintiff two
 9      voicemail messages for Ms. Wright.
10            21.     Defendant is a stranger to Plaintiff and Plaintiff is in no way liable or
11      financially obligated to pay for the debt Defendant was attempting to collect.
12            22.     At all times relevant to this Complaint, Plaintiff was and is the owner,
13      subscriber and user of a cellular telephone with the telephone number (XXX)
14      XXX-0279 [TELEPHONE NUMBER REDACTED].
15            23.     The calls from Defendant to Plaintiff were made to Plaintiff’s
16      personal telephone, and therefore Plaintiff has suffered particularized concrete
17      injuries because his cell phone was unavailable for legitimate use during the
18      unwanted calls and the calls harassed and annoyed him.
19            24.     Each of the voicemail messages Defendant left on Plaintiff’s cellular
20      telephone occupied valuable and limited storage space on Plaintiff’s cellular
21      telephone, preventing him from using that space for his own personal use.
22            25.     Listening to these messages wasted Plaintiff’s time and were a
23      nuisance and interruption to Plaintiff’s daily life.
24            26.     Plaintiff’s cell phone battery was depleted each time Plaintiff received
25      a call from Defendant and each time he listened to their voicemail messages.
26                                       Voicemail Messages
27            27.     On May 9, 2018, Defendant called Plaintiff’s telephone and left a
28      prerecorded voicemail message for Ms. Wright. That voicemail message falls


        Complaint—4
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 5 of 9 Page ID #:5



 1      within the term “communication” as it is defined by 15 U.S.C § 1692a(2) and a
 2      “debt collection” as that term is defined by Cal. Civ. Code § 1788.2(b). The
 3      voicemail message is transcribed below in its entirety:
 4                    this matter as a confidential notice for Emma Wright if this
                      is not Emma Wright please hang up now. If this is Emma
 5
                      Wright please continue listening to this message. Do not
 6                    listen to this message where others can hear as it contains
                      confidential information. There will now be a three second
 7
                      pause. Hello I have been given authorization to give you a
 8                    final call concerning the matter here at DRS we have not
                      heard from you as of yet but it is still possible to find a
 9
                      resolution. Based on your public record I do believe that
10                    you are in a position to call and allow us to help you. This
                      means that you should reach out as soon as you do have
11
                      the opportunity. I know that this is not good news but we
12                    are still in a position to help you as our client has given us
                      the authorization to stop the collection process. You do
13
                      need to call 218 212 7425. Again this is my final call to
14                    you 218 212 7425. This is an attempt to collect a debt and
                      any information will only be used for that purpose. To be
15
                      connected to a representative please press 1 now.
16            28.     On July 3, 2018, Defendant once again called Plaintiff’s telephone
17      and left a prerecorded voicemail message for Ms. Wright. That voicemail message
18      falls within the term “communication” as it is defined by 15 U.S.C § 1692a(2) and
19      a “debt collection” as that term is defined by Cal. Civ. Code § 1788.2(b). The
20      voicemail message is transcribed below in its entirety:
21                    is solely intended for Emma Wright. If you are not Emma
22                    Wright you must hang up as this message contains private
                      and personal information. If you are Emma Wright or legal
23
                      representation for Emma Wright do not listen to this notice
24                    where others can hear it as it is confidential. There will
                      now be a three second pause. Due to lack of
25
                      communication by your side this will serve as a final
26                    notification from Direct Recovery. Solutions still exist and
                      it is certainly not our intention to cause you considerable
27
                      inconvenience. We regret the necessity of this disclosure.
28                    However your negligence and lack of corrective action has


        Complaint—5
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 6 of 9 Page ID #:6


                      left our client with few alternatives. Please understand that
 1
                      if you fail to contact further collection efforts will be
 2                    pursued outside of our offices. Should you require further
                      clarification on this matter you or your attorney must call
 3
                      218 215-2090 no later than 5:00 pm Friday July 6. Again
 4                    the number is 218 215-2090. This call is from a debt
                      collector. This is an attempt to collect a debt and any
 5
                      information will only be used for that purpose.
 6
              29.     15 U.S.C. § 1692c(b) prohibits a debt collector from communicating
 7
        with any person other than the consumer, his attorney, a consumer reporting
 8
        agency, the creditor, the attorney of the creditor, or the attorney of the debt
 9
        collector. Each of the voicemails Defendant left on Plaintiff’s telephone violated
10
        15 U.S.C. § 1692c(b) as Plaintiff is a third party and Defendant did not have
11
        consent to communicate with Plaintiff. Additionally, Defendant was aware that
12
        they were communicating with a third party, as Plaintiff’s outgoing message
13
        identified himself as the called party.
14
              30.     15 U.S.C. § 1692b prohibits a debt collector from communicating
15
        with a third party unless that communication is for the purpose of acquiring
16
        location information. Each of the voicemails Defendant left on Plaintiff’s
17
        telephone violated 15 U.S.C. § 1692b as Defendant was not seeking location
18
        information from Plaintiff, Defendant identifies themselves without being
19
        expressly requested to do so, discloses to Plaintiff that his aunt Ms. Wright owes a
20
        debt, and communicated with Plaintiff more than once.
21
              31.     Similarly, Cal. Civ. Code § 1788.12(b) prohibits a debt collector from
22
        communicating information regarding a consumer debt to any member of the
23
        debtor’s family except where the purpose of the communication is to locate the
24
        debtor. Defendant’s voicemail communications with Plaintiff regarding his cousin,
25
        were not attempts to locate Ms. Wright and therefore violated Cal. Civ. Code §
26
        1788.12(b).
27
              32.     15 U.S.C. §§ 1692e and 1692e(10) prohibits a debt collector from
28
        using any false, deceptive, or misleading representation or means in connection

        Complaint—6
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 7 of 9 Page ID #:7



 1      with the collection of any debt. Defendant stated two times in their voicemail on
 2      May 9, 2018 that this was their final call, yet they called back on July 3, 2018 and
 3      left a second voicemail message. Defendant’s false, deceptive, misleading threat
 4      was an effort to create a false sense of urgency in the recipient that a failure to call
 5      Defendant back would end their communications. Moreover, this false sense of
 6      urgency would increase the likelihood that Plaintiff would transmit the message to
 7      his aunt, Ms. Wright. Accordingly, Defendant’s voicemails message violated 15
 8      U.S.C. §§ 1692e and 1692e(10).
 9            33.     Defendant’s threats that the call on May 9, 2018 would be their final
10      call also violated 15 U.S.C. §§ 1692e(5) as their threat was not an action they
11      intended to take as demonstrated by their subsequent call on July 3, 2018.
12            34.     Defendant’s conduct violated 15 U.S.C. §§ 1692c(b), 1692b, 1692e,
13      1692e(10), and 1692e(5) and Cal Civ. Code § 1788.12(b).
14            35.     By violating 15 U.S.C. §§ 1692c(b), § 1692b, 1692e, 1692e(10), and
15      1692e(5), Defendant’s conduct also violated Cal. Civ. Code § 1788.17.
16       First Claim for Relief—Violations of the Fair Debt Collections Practices Act
17                               15 U.S.C. § 1692 et seq. (FDCPA)
18            36.     Plaintiff incorporates by reference all of the above paragraphs of this
19      Complaint as though fully stated herein.
20            37.     The foregoing acts and omissions of Defendants constitute numerous
21      and multiple violations of the FDCPA, including but not limited to each and every
22      one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
23            38.     As a result of each and every one of Defendant’s violations of the
24      FDCPA, Plaintiff is entitled to any actual damages pursuant to 15 U.S.C. §
25      1692k(a)(1); statutory damages in an amount up to $1,000.00 pursuant to 15
26      U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant to 15
27      U.S.C. § 1692k(a)(3) from Defendant.
28



        Complaint—7
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 8 of 9 Page ID #:8



 1        Second Claim for Relief—Violation of the Rosenthal Fair Debt Collection
 2                          Practices Act §§ 1788-1788.32 (RFDCPA)
 3            39.     Plaintiff re-alleges and incorporates by reference the above paragraphs
 4      as though set forth fully herein.
 5            40.     The foregoing acts and omissions of Defendants constitute numerous
 6      and multiple violations of the RFDCPA including but not limited to each and every
 7      one of the above-cited provisions of Cal. Civ. Code §§ 1788-1788.32.
 8            41.     As a result of Defendant’s violations of the RFDCPA, Plaintiff is
 9      entitled to any actual damages pursuant to Cal. Civ. Code §§ 1788.30(a) and
10      1788.17; statutory damages for a knowing or willful violation in the amount up to
11      $1,000.00 pursuant to Cal. Civ. Code §§ 1788.30(b) and 1788.17; and reasonable
12      attorney’s fees and costs pursuant to Cal. Civ. Code §§ 1788.30(c) and 1788.17
13      from Defendant.
14                                          Prayers for Relief
15            WHEREFORE, Plaintiff respectfully prays that judgment be entered against
16      Defendant, and Plaintiff be awarded damages from Defendant as follows:
17

18                              Fair Debt Collection Practices Act
19            1.      an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) in
20                    an amount to be adduced at trial, from Defendant;
21            2.      an award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
22                    1692k(a)(2)(A), from Defendant;
23            3.      an award of costs of litigation and reasonable attorney’s fees,
24                    pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant.
25

26                         Rosenthal Fair Debt Collection Practices Act
27            4.      an award of actual damages pursuant to Cal. Civ. Code § 1788.30(a)
28                    in an amount to be adduced at trial, from Defendant;


        Complaint—8
     Case 2:18-cv-09627-ODW-RAO Document 1 Filed 11/14/18 Page 9 of 9 Page ID #:9



 1            5.      an award of statutory damages of $1,000.00, pursuant to Cal. Civ.
 2                    Code § 1788.30(b), from Defendant;
 3            6.      an award of costs of litigation and reasonable attorney’s fees,
 4                    pursuant to Cal. Civ. Code § 1788.30(c), from Defendant.
 5            7.      an award of actual damages, statutory damages of $1,000.00, and
 6                    costs of litigation and reasonable attorney’s fees, pursuant to Cal.
 7                    Civ. Code § 1788.17, from Defendant; and
 8            8.      for such other and further relief as may be just and proper.
 9
10                                          Trial By Jury
11            Pursuant to the Seventh Amendment to the Constitution of the United States
12      of America, Plaintiff is entitled to, and demands a trial by jury.
13

14      Dated:     November 14, 2018.           Law Offices of Roberto Robledo
15                                              /s/ Roberto Robledo
16
                                                Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26
27

28



        Complaint—9
